DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

November 15, 2011

FROM:

Cindy Mann
Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT: Medicaid Information Technology Architecture Guidance – Draft Version 3.0
This informational bulletin announces the release of the Medicaid Information Technology
Architecture (MITA) Framework, draft Version 3.0, for public comment through December 16.
Background
MITA is an evolving CMS initiative that fosters an integrated business, information and
technological approach to building management systems that are client-based and capable of
sharing information across organizational silos based upon nationally recognized standards.
MITA provides a common framework for all Medicaid stakeholders to focus on opportunities to
build common and shared services by decoupling legacy systems and processes, and liberating
data previously stored and contained in inaccessible silos. By providing such a framework for the
Medicaid enterprise to plan, architect, engineer, and implement new and changing business
requirements, the effort to modernize Medicaid Information Technology (IT) systems and
processes becomes more stable, uniform, and lowers the risk of poor implementation.
Major Changes to MITA
This version takes into account the new legislative requirements outlined in the Health
Information Technology for Economic and Clinical Health Act, the Children’s Health Insurance
Program Reauthorization Act, and the Affordable Care Act, all of which went into effect since
MITA 2.0 was published in 2006. In addition, the draft MITA 3.0 reflects the use of newer
technologies such as cloud computing and our recent policies described in IT Guidance 2.0. A
new section to the Framework has been added to assist states in the preparation of the MITA
State Self Assessment, as well as Advanced Planning Documents that are used by states to obtain
Federal Financial Participation to match state expenditures on eligible Medicaid systems,
Lastly, the Framework is consistent with our final rule entitled, Medicaid Program; Federal
Funding for Medicaid Eligibility Determination and Enrollment Activities (Federal Register Vol.
76, No. 75) effective April 19, 2011, which provides states with the authority to receive
Page | 1

enhanced Federal funding in order to achieve a higher degree of interaction and interoperability
across the Medicaid enterprise and the Health Insurance Exchanges.
Because the Final Rule associated with the requirements for Health Insurance Exchanges and
Medicaid Eligibility and Enrollment Systems is still under development in response to comments
we have received on our Notice of Proposed Rule Making, we are not, at this time, updating
MITA 3.0 to include member eligibility and enrollment business processes or capability
matrices. We will however, update MITA 3.0 to include this information once final rules are
promulgated for the Exchanges and Medicaid eligibility changes.
Request for Comments on the Draft
Individuals who wish to review the draft MITA 3.0 Framework should contact Ms. Leslie
Flaherty for an orientation guide detailing how to access the websites and detailing how to
submit comments at leslie.flaherty@cms.hhs.gov. Comments will be accepted through December
16.
The final MITA 3.0 will be released in early 2012 following consideration of the comments, and
we look forward to continuing our work together to improve systems development across the
Medicaid enterprise. We also anticipate holding future orientation conference calls on MITA 3.0
to ensure everyone has a clear understanding of what it is and how it can benefit Medicaid
programs across the country.
I hope you find this information helpful. Should you have questions regarding MITA 3.0, or the
information contained herein, please feel free to contact Rick Friedman, Director, or Donna
Schmidt, Deputy Director, of our Division of State Systems at 410-786-4451 or 410-786-5532,
or by email addressed to either richard.friedman@cms.hhs.gov or donna.schmidt@cms.hhs.gov.

Page | 2

